Steele Hays, Justice, dissenting. I could readily side with the majority in this case if there had been any surprise or prejudice, or some disadvantage resulting from the appellant’s failure to specifically plead the defense of arson. But there was none, as the trial court noted. The appellee knew the appellant’s defense was a claim of arson and for the trial court to grant a motion in limine on the morning of trial, the same motion it had earlier denied, defeats the spirit of ARCP Rule 8 (f), that pleadings are to be “liberally construed so as to achieve substantial justice.” I concede the trial court’s discretion in these matters, but where that discretion is exercised restrictively so as to deprive a litigant of any opportunity to prove what might have been a meritorious defense, that discretion ought to be reviewed carefully on appeal, and any doubts resolved against one litigant being denied its “day in court”, as we like to term it, a right regarded as fundamental under our system. The indiscriminate, and growing, use of motions in limine aimed at striking an entire defense is thoughtfully addressed by the Supreme Court of Iowa in Lewis v. Buena Vista Mutual Insurance Association, 183 N.W.2d 198 (Iowa 1971). It makes good reading for judge and practitioner alike. The case is strikingly similar to the one before us, the only material difference is in the outcome. There, the trial court granted a motion in limine on the morning of trial so as to prevent an insurer from proving arson in defense of a fire loss. Noting that the plaintiff was not surprised by the claim of arson because pretrial discovery included references to arson and fire marshal reports, the Supreme Court of Iowa reversed and remanded the case for trial, as we should do.